Order entered November 20, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01221-CV

                    TCI LUNA VENTURES, LLC, ET AL., Appellants

                                             V.

                 BRANCH BANKING AND TRUST COMPANY, Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-03653

                                         ORDER
       We GRANT appellants’ November 12, 2013 unopposed second motion for an extension

of time to file a brief. Appellants shall file their brief on or before December 18, 2013. We

caution appellants that no further extension of time will be granted absent extraordinary

circumstances.


                                                    /s/   DAVID LEWIS
                                                          JUSTICE